DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “950” has been used to designate both Safe mode and the other example box in Fig. 9.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "950” in Fig. 9 and “955” in ¶99 have both been used to designate the example box in Fig. 9.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “955” in ¶99. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “410”, “420”, and “430” in Fig. 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities: “model” in line 5 should be “mode”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-10, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata (US Pub. No. 2008/0221730).

As per Claim 1, Sakata discloses a method of controlling an operation of a service robot (1) (Figs. 1-2; ¶68-69, 90-92), comprising:

determining, by the processing circuitry (12, 13, 22, 23, 26, 27), an operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) of the service robot (1) from a set of at least two operation modes (as per operation of movement mechanism 14, operation of information presentation mechanism 15) based on the evaluation index (as per YES or NO to S19 and S21 in Fig. 14) (Figs. 1, 14; ¶69-75, 150, 166-171, 187-197, 225);
selecting, by the processing circuitry (12, 13, 22, 23, 26, 27), a behavior (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) to be applied to the operation of the service robot from a set of at least two behaviors (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) based on the operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) (Figs. 1, 14; ¶69-75, 150, 166-171, 187-197, 225); and
controlling, by the processing circuitry (12, 13, 22, 23, 26, 27), the operation of the service robot (1) based on the behavior (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) (Figs. 1, 14; ¶69-75, 150, 166-171, 187-197, 225).

As per Claim 2, Sakata further discloses wherein the determining of the operation mode comprises:
changing, by the processing circuitry (12, 13, 22, 23, 26, 27), a current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) of the service robot (1) to another operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) of the set of at least two operation modes (as per operation of movement mechanism 14, operation of information presentation mechanism 15) based on the 

As per Claim 3, Sakata further discloses wherein the changing of the current operation mode to the another operation mode comprises:
changing, by the processing circuitry (12, 13, 22, 23, 26, 27), the current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) to a higher level operation mode than the current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) based on the evaluation index (as per YES or NO to S19 and S21 in Fig. 14) satisfying a preset first service requirement (e.g., as per NO in S19, NO in S21 followed by YES in S19, YES in S21) (Fig. 14; ¶187-197, 225).

As per Claim 4, Sakata further discloses wherein the changing of the current operation mode to the another operation mode comprises:
changing, by the processing circuitry (12, 13, 22, 23, 26, 27), the current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) to a lower level operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) than the current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) based on the evaluation index (as per YES or NO to S19 and S21 in Fig. 14) failing to satisfy a preset second service requirement (e.g., as per YES in S19, YES in S21 followed by NO in S19, NO in S21) (Fig. 14; ¶187-197, 225).

As per Claim 5, Sakata further discloses wherein the determining of the operation mode comprises:
recognizing, by the processing circuitry (12, 13, 22, 23, 26, 27), a current service situation (as per data informing S19, S21) based on the sensor data (Fig. 14; ¶74, 168-171, 187-197, 225); and 


As per Claim 6, Sakata further discloses wherein the selecting of the behavior comprises: 
selecting, by the processing circuitry (12, 13, 22, 23, 26, 27), the behavior (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) from the set of at least two behaviors (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) that are respectively associated with a function to be performed by the service robot (1) based on the operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) (Fig. 14; ¶74, 168-171, 187-197, 225).

As per Claim 7, Sakata further discloses wherein the set of at least two behaviors (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) includes, for each function of the service robot (1), at least one rule-based behavior (Fig. 14; ¶187-197, 225) or [at least one training-based behavior].

As per Claim 9, Sakata further discloses wherein the measuring of the evaluation index comprises:
measuring, by the processing circuitry (12, 13, 22, 23, 26, 27), at least one of a performance index (as per sensors 31, 32), a safety index, or an adaptability index of the service robot (1) based on the sensor data (as per 21) (Figs. 1, 14; ¶68-85, 101-106, 127, 150-151, 187-197).


determining, by the processing circuitry (12, 13, 22, 23, 26, 27), an operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) of the service robot (1) from the set of at least two operation modes (as per operation of movement mechanism 14, operation of information presentation mechanism 15) to be an idle mode (as per “unnecessary to determine the target position” in ¶194) based on whether or not spatial data (as per NO to S19 and S21) of a space in which the service robot (1) is located is present in the idle mode (Fig. 14; ¶74, 168-171, 187-197, 225).

As per Claim 14, Sakata further discloses a non-transitory computer-readable medium comprising computer readable instructions (¶227-230) to cause the processing circuitry (12, 13, 22, 23, 26, 27) to perform the method of claim 1 (see rejection of Claim 1).

As per Claim 15, Sakata discloses an apparatus (11) for controlling an operation of a service robot (1) (Figs. 1-2; ¶68-69, 90-92), comprising:
a memory (24, 25) (Fig. 1; ¶77, 107, 122); and
a controller (as per 12, 13, 22, 23, 26, 27) comprising processing circuitry (12, 13, 22, 23, 26, 27) configured to control the operation of the service robot (1) (Fig. 1; ¶68-85, 101-106, 127, 150-151, 227),
measuring an evaluation index (as per YES or NO to S19 and S21 in Fig. 14) of the service robot (1) based on sensor data (as per 21) in a service mode (Figs. 1, 14; ¶68-85, 101-106, 127, 150-151, 187-197),
determining an operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) of the service robot (1) from a set of at least two operation modes (as per operation of movement mechanism 14, operation of information presentation mechanism 15) based on the evaluation index (as per YES or NO to S19 and S21 in Fig. 14) (Figs. 1, 14; ¶69-75, 150, 166-171, 187-197, 225),

control the operation of the service robot (1) based on the behavior (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) (Figs. 1, 14; ¶69-75, 150, 166-171, 187-197, 225).

As per Claim 16, Sakata further discloses wherein the controller (as per 12, 13, 22, 23, 26, 27) is configured to:
change a current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) of the service robot (1) to another operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) of the set of at least two operation modes (as per operation of movement mechanism 14, operation of information presentation mechanism 15) based on the evaluation index (as per YES or NO to S19 and S21 in Fig. 14) satisfying a preset operation mode change condition (e.g., as per YES in S19, NO in S21 followed by YES in S19, YES in S21) (Fig. 14; ¶187-197, 225).

As per Claim 17, Sakata further discloses wherein the controller (as per 12, 13, 22, 23, 26, 27) is configured to:
select the behavior from the set of at least two behaviors that are respectively associated with a function to be performed by the service robot based on the operation mode.


determine an operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) of the service robot (1) from the set of at least two operation modes (as per operation of movement mechanism 14, operation of information presentation mechanism 15) to be an idle mode (as per “unnecessary to determine the target position” in ¶194) from the set of at least two operation modes (as per operation of movement mechanism 14, operation of information presentation mechanism 15) based on whether or not spatial data (as per NO to S19 and S21) of a space in which the service robot (1) is located is present in the idle mode (Fig. 14; ¶74, 168-171, 187-197, 225).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 8, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US Pub. No. 2008/0221730) in view of Veltrop (2017/0120446).

As per Claim 8, Sakata discloses all limitations of Claim 1.  Sakata further discloses wherein the selecting of the behavior comprises:
selecting, by the processing circuitry (12, 13, 22, 23, 26, 27), a first rule-based behavior from the set of at least two behaviors (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) based on the operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) being determined to be a first operation mode (one of operation of movement mechanism 14, operation of information presentation mechanism 15) (Figs. 1, 14; ¶69-75, 150, 166-171, 187-197, 225);
selecting, by the processing circuitry (12, 13, 22, 23, 26, 27), a second rule-based behavior from the set of at least two behaviors (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) based on the operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) being determined to be a second operation mode (another of operation of movement mechanism 14, operation of information presentation mechanism 15) (Figs. 1, 14; ¶69-75, 150, 166-171, 187-197, 225).
Sakata does not expressly disclose selecting, by the processing circuitry, a training-based behavior from the set of at least two behaviors based on the operation mode being determined to be a third operation mode.
Veltrop discloses a control system (210, 220, 230, 240) for a service robot (110) (Figs. 1-2; ¶23-24, 32-46).  In one embodiment, a portion (230) of the control system (210, 220, 230, 240) operates to 
Therefore, from these teachings of Sakata and Veltrop, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Veltrop to the system of Sakata since doing so would enhance the system by modifying operation of the robot in view of user feedback.  Applying the teachings of Veltrop to the system of Sakata would make available for selection a third operation mode corresponding to user feedback.

As per Claim 12, Sakata discloses all limitations of Claim 10.  Sakata further discloses wherein the determining of the operation mode in the idle mode comprises:
determining, by the processing circuitry (12, 13, 22, 23, 26, 27), the operation mode of the service robot (1) from the set of at least two operation modes (as per operation of movement mechanism 14, operation of information presentation mechanism 15) to be a specified mode based on the spatial data (as per NO to S19 and S21) being present and the evaluation index (as per YES or NO to S19 and S21 in Fig. 14) not satisfying a preset condition (Figs. 1, 14; ¶68-85, 101-106, 127, 150-151, 187-197).
Sakata does not expressly disclose wherein the specified mode is a training mode.
Veltrop discloses a control system (210, 220, 230, 240) for a service robot (110) (Figs. 1-2; ¶23-24, 32-46).  In one embodiment, a portion (230) of the control system (210, 220, 230, 240) operates to learn data describing a user (¶112-114).  As such, Veltrop discloses selecting, by processing circuitry (210, 220, 230, 240), a training-based behavior (as per learned data describing a user).  In this way, operation of the robot (110) is modified in view of user feedback (¶114-117).  Like Sakata, Veltrop is concerned with robot control systems.


As per Claim 13, the combination of Sakata and Veltrop discloses all limitations of Claim 12.  Sakata does not expressly disclose wherein the service robot is configured to correct parameters defining a training-based behavior of the set of at least two behaviors based on the determining of the training mode and collected traveling data.
Veltrop discloses a control system (210, 220, 230, 240) for a service robot (110) (Figs. 1-2; ¶23-24, 32-46).  In one embodiment, a portion (230) of the control system (210, 220, 230, 240) operates to learn data describing a user (¶112-114).  As such, Veltrop discloses wherein the service robot (110) is configured to correct parameters defining a training-based behavior based on the determining of the training mode and collected traveling data (as per learned data describing a user).  In this way, operation of the robot (110) is modified in view of user feedback (¶114-117).  Like Sakata, Veltrop is concerned with robot control systems.
Therefore, from these teachings of Sakata and Veltrop, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Veltrop to the system of Sakata since doing so would enhance the system by modifying operation of the robot in view of user feedback.

As per Claim 18, Sakata discloses all limitations of Claim 15.  Sakata further discloses wherein the controller (as per 12, 13, 22, 23, 26, 27) is configured to:
select a first rule-based behavior from the set of at least two behaviors (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) based on the operation mode (as per operation of movement mechanism 14, operation of information 
select a second rule-based behavior from the set of at least two behaviors (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) based on the operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) being determined to be a second operation mode[l] (another of operation of movement mechanism 14, operation of information presentation mechanism 15) (Figs. 1, 14; ¶69-75, 150, 166-171, 187-197, 225).
Sakata does not expressly disclose wherein the controller is configured to select a training-based behavior from the set of at least two behaviors based on the operation mode being determined to be a third operation mode.
Veltrop discloses a control system (210, 220, 230, 240) for a service robot (110) (Figs. 1-2; ¶23-24, 32-46).  In one embodiment, a portion (230) of the control system (210, 220, 230, 240) operates to learn data describing a user (¶112-114).  As such, Veltrop discloses selecting, by processing circuitry (210, 220, 230, 240), a training-based behavior (as per learned data describing a user).  In this way, operation of the robot (110) is modified in view of user feedback (¶114-117).  Like Sakata, Veltrop is concerned with robot control systems.
Therefore, from these teachings of Sakata and Veltrop, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Veltrop to the system of Sakata since doing so would enhance the system by modifying operation of the robot in view of user feedback.  Applying the teachings of Veltrop to the system of Sakata would make available for selection a third operation mode corresponding to user feedback.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US Pub. No. 2008/0221730) in view of Vu (US Pub. No. 2007/0192910).

As per Claim 11, Sakata discloses all limitations of Claim 10.  Sakata does not expressly disclose wherein the determining of the operation mode in the idle mode comprises:
determining, by the processing circuitry, the operation mode of the service robot from the set of at least two operation modes to be an exploration mode based on the spatial data not being present, and
the service robot is further configured to explore the space in which the service robot is located based the determining of the exploration mode.
Vu discloses a control system (E20, E30, E46) for a service robot (10) (Figs. 1, 6A-6B; ¶103, 161-164).  In one embodiment, the service robot (10) explores a household to generate a map by randomly traveling from room to room (Fig. 21A, ¶229-230).  As such, Vu discloses an exploration mode in which the robot explores the space in which the service is located.  In this way, the robot (10) is adapted to find the room it is seeking (¶229).  Like Sakata, Vu is concerned with robot control systems.
Therefore, from these teachings of Sakata and Vu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Vu to the system of Sakata since doing so would enhance the system by adapting the robot to find the room it is seeking.  Applying the teachings of Vu to the system of Sakata would provide an operation mode involving exploration.

As per Claim 20, Sakata discloses all limitations of Claim 19.  Sakata does not expressly disclose wherein the controller is configured to:
determine the operation mode of the service robot from the set of at least two operation modes to be an exploration mode based on the spatial data not being present, and

Vu discloses a control system (E20, E30, E46) for a service robot (10) (Figs. 1, 6A-6B; ¶103, 161-164).  In one embodiment, the service robot (10) explores a household to generate a map by randomly traveling from room to room (Fig. 21A, ¶229-230).  As such, Vu discloses an exploration mode in which the robot explores the space in which the service is located.  In this way, the robot (10) is adapted to find the room it is seeking (¶229).  Like Sakata, Vu is concerned with robot control systems.
Therefore, from these teachings of Sakata and Vu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Vu to the system of Sakata since doing so would enhance the system by adapting the robot to find the room it is seeking.  Applying the teachings of Vu to the system of Sakata would provide an operation mode involving exploration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fujikawa (US Patent No. 5,870,527), Fujita (US Patent No. 6,219,588), Murray (US Pub. No. 2003/0171846), Bruemmer (US Pub. No. 2008/0009968), Dooley (US Pub. No. 2009/0082879), and Posselius (US Pub. No. 2014/0336818) disclose robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664